IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,075


EX PARTE AARON DALE WILLIAMSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 30841-B IN THE 124TH DISTRICT COURT
GREGG COUNTY



 Per Curiam.

O P I N I O N 



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted
of the felony offense of aggravated sexual assault, and punishment was assessed at life
imprisonment.  Applicant's appeal was dismissed for want of jurisdiction.  Williamson v.
State, No. 06-04-00105-CR (Tex. App.-- Texarkana 2004, no pet.).
	Applicant contends that he was denied his right to appeal.  The record indicates that
appellate counsel was not informed of his March 23, 2004, appointment until August 2, 2004. 
Therefore, because Applicant was deprived of his right to pursue an appeal through no fault
of his own, Applicant is entitled to an out-of-time appeal. 
	Habeas corpus relief is granted and Applicant is granted an out-of-time appeal from
his conviction in cause number 30841-B from the 124th District Court of Gregg County.  The
proper remedy in a case such as this is to return Applicant to the point at which he can give
notice of appeal.  For purposes of the Texas Rules of Appellate Procedure, all time limits
shall be calculated as if the conviction had been entered on the day that the mandate of this
Court issues.  We hold that Applicant, should he desire to prosecute an appeal, must take
affirmative steps to see that notice of appeal is given within thirty days after the mandate of
this Court has issued.

DO NOT PUBLISH
DELIVERED: January 26, 2005